Citation Nr: 1039142	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-21 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a heart disability to 
include as secondary to service-connected anxiety reaction.


REPRESENTATION

Appellant represented by:	Veterans of World War I of the 
U.S.A., Inc.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from January 1942 to August 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that denied service connection for tinnitus and a heart 
disability.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to service connection for a heart 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

Tinnitus was not affirmatively shown to have had onset in service 
and tinnitus is not shown by competent evidence to be related to 
an injury, disease, or event in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2009); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in April 2004, September 2004, and April 2005; a rating 
decision in July 2004; a statement of the case in May 2005; and a 
supplemental statements of the case in January 2008.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claim herein decided, evidence 
considered, pertinent laws and regulations, and reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not affected 
the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the August 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, or available evidence.  VA has 
also obtained medical examinations in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

Service Connection

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is 
proximately due to or the result of a disease or injury incurred 
in or aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  That may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The Veteran claims that he developed tinnitus as a result of 
exposure to acoustic trauma due to combat in service. 

The service separation record shows that the Veteran's military 
occupational specialties were radio operator, scout observer, and 
field artillery fire control.  Service medical records are 
negative for complaints, findings, or diagnosis of tinnitus. 

At a July 2004 VA audiological examination, the Veteran 
complained of constant tinnitus in his left ear, ongoing for more 
than 20 years.  He reported that in service he was a forward 
observer for artillery for more than three years and denied post-
service occupational or recreational noise exposure.  The VA 
examiner diagnosed subjective tinnitus and mixed hearing loss.  
The examiner opined that the relationship between the tinnitus 
and military service was purely speculative.

On VA audiological examination in March 2010, the examiner opined 
that it was less likely as not that the Veteran's tinnitus was 
caused by or the result of noise exposure.  The examiner 
explained that although the Veteran reported noise exposure in 
service, tinnitus in the left ear was first noted on VA 
examination in 2004, and bilateral tinnitus was initially 
reported on audiological evaluation in March 2008.  Additionally, 
on VA examination in July 2004, the Veteran's ear exhibited a 
conductive component which persisted on examination in 2010.  The 
examiner concluded that the Veteran's hearing loss did not have a 
noise induced configuration, rather the Veteran's tinnitus was 
related to conductive components in his hearing loss.  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered or is admissible.  That is 
distinguished from weight and credibility, a factual 
determination going to the probative value of the evidence, or 
whether evidence tend to prove a fact, once that evidence has 
been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a layperson.  38 C.F.R. § 3.159 
(2010).

During service, tinnitus was not affirmatively shown to have been 
present and service connection under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(a) is not established.

The absence of any complaint of tinnitus from 1945 to 2004 and 
2008, is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b) (2010); Maxson v. Gober, 
230 F.3d 133 (Fed. Cir. 2000); Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002). 

But tinnitus is a condition under case law where lay observation 
has been found to be competent to establish the presence of the 
disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the 
question of whether the Veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent).

A Veteran is competent to declare that he has tinnitus.  However, 
where the determinative issue involves a question of a medical 
nexus or medical causation, a lay assertion of medical causation 
is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Competent medical evidence is required to substantiate 
the claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159 (2010).

On the question of a medical nexus or causation opinion, the VA 
examiner in March 2010 noted that tinnitus was not shown during 
service.  The examiner indicated that while the Veteran reported 
noise exposure in service, it was less likely as not that the 
Veteran's tinnitus was caused by or the result of noise exposure.  
The examiner explained that although the Veteran reported noise 
exposure in service, tinnitus in the left ear was first noted on 
VA examination in 2004, and bilateral tinnitus was initially 
reported on audiological evaluation in March 2008.  Additionally, 
on VA examination in July 2004, the Veteran's ear exhibited a 
conductive component which persisted on examination in 2010.  The 
examiner concluded that the Veteran's hearing loss did not have a 
noise induced configuration, rather the Veteran's tinnitus was 
related to conductive components in his hearing loss.  There is 
no other contrary competent medical opinion of record, addressing 
medical causation.

On the question of secondary service connection, to the extent 
that the Veteran's tinnitus has been associated with hearing 
loss, the Board notes that service connection for hearing loss 
has not been established.  Thus, service connection for tinnitus 
as secondary to hearing loss cannot be established as a matter of 
law. 

The Board finds that the only competent evidence of a medical 
nexus or medical causation or etiology is unfavorable to the 
claim.  The Board finds that evidence to be probative and 
persuasive.  Therefore, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
tinnitus, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for tinnitus is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  38 
U.S.C.A. § 5103A (West 2002).  The Board regrets the additional 
delay that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the claim 
requires additional development.

The Veteran seeks entitlement to service connection for a heart 
disorder to include as secondary to his service-connected chronic 
anxiety reaction.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  On VA examination in May 2004 the examiner was 
unable to provide an opinion as to the etiology of the Veteran's 
heart condition, or whether it is was related to service or a 
service-connected disability, without resorting to speculation.  
Such an opinion, in which a medical provider is unable to opine 
regarding any causal connection between a Veteran's current 
complaints and his period of service, has been characterized as 
non-evidence, and therefore lacking in probative value.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Accordingly, in March 2008 the Board determined that a VA medical 
opinion was necessary to address whether the Veteran's heart 
condition was caused or aggravated by the Veteran's service or 
his service-connected chronic anxiety reaction.  In a March 2010 
addendum opinion report, the examiner who examined the Veteran in 
May 2004, stated that the Veteran's heart condition was less 
likely etiologically related to the service-connected anxiety 
reaction.  The examiner indicated that anxiety reaction was a 
contributing risk factor, but less likely the only etiologic 
factor as there were other main risk factors for the Veteran's 
CAD, to include diabetes mellitus, hypertension, and 
hyperlipidemia.

On VA examination in July 2010, the examiner opined that anxiety 
reaction was at least as likely as not a contributing etiology to 
the Veteran's heart condition.  The examiner again noted that the 
Veteran had other main risk factors for CAD, but it was at least 
as likely possible that anxiety was less than 45 percent of the 
etiologic factor, although he could not determine without 
resorting to speculation.  With regard to the requested opinion 
as to whether the Veteran's heart condition was aggravated beyond 
the natural progression of the disease by the service-connected 
anxiety reaction, the examiner stated that he could not possibly 
answer the question without resorting to speculation.  

The examiner's failure to address whether the Veteran's heart 
disorder is related to his service or the service-connected 
chronic anxiety reaction renders the March 2010 addendum report 
and the July 2010 VA examination report inadequate for rating 
purposes.  Sklar v. Brown, 5 Vet. App. 140 (1993).  A remand by 
the Board confers on the Veteran, as a matter of law, the right 
to compliance with the remand. Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, the Board finds it necessary to remand this 
case for an additional  etiological opinion in order to fully and 
fairly address the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.

1.  Schedule the Veteran for a VA examination 
with a physician who has not previously 
examined him.  Request that the examiner 
provide an opinion as to the nature and 
etiology of the Veteran's heart disorder.  A 
rationale for all opinions should be 
provided.  The examiner should reconcile the 
opinion with all other clinical evidence of 
record, including the service medical 
records, and the VA examination reports in 
May 2004, March 2010, and July 2010.  
Specifically, the examiner should address the 
following questions:

a) Is it as likely as not (50 percent 
probability or greater) that the Veteran's 
heart condition is etiologically related 
to service?

b) Is it as likely as not (50 percent 
probability or greater) that the Veteran's 
heart condition is etiologically related 
to his service-connected chronic anxiety 
reaction?

c) Is it as likely as not (50 percent 
probability or greater) that the Veteran's 
heart condition is aggravated (permanently 
increased in severity beyond the natural 
course of the condition) by the chronic 
anxiety reaction?  

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case.  
Allow the appropriate period for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 




Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


